Per Curiam :
An' interlocutory judgment of divorce was entered against the defendant o'n November 21, 1905, after a jury had found her guilty *437of adultery. The guilt of the defendant was gross. ' Such judgment gave the .exclusive custody of the children to the husband. On May 14, 1906, the defendant tried before another judge to get custody of the children by means'of the writ of habeas corpus, but failed after a hearing. On the application for the final juclgment, before another judge the defendant applied to have leave put in the judgment for her; to see the children periodically. After a full hearing this was denied, and final judgment entered' on June 7,-1906. Eleven days later on motion before another judge an order was made that she might see them and have them in her custody periodically. This order must have been inadvertently granted, for the granting of it does not comport with the orderly administration, of justice. The matter had been maturely passed'upon too often and too recently to be upset as it was. The disturbance of the children in this way cannot be to their benefit and peace.
The order should be reversed and the motion denied. ' -
.'Jenks, Gaynor and Miller, JJ., concurred; Hooker and Rich, JJ., dissented.
Order reversed, with ten dollars- costs and disbursements, and motion denied, with costs.